DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 02/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to , which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A system, comprising: an online tool executing on a server computing device, wherein the online tool is operable to: 
receive a change to a price of a healthcare procedure from a healthcare provider computing device; 
and dynamically adjust in real-time a deductible, premium, or incentive for an insurance plan of at least one patient covering the healthcare procedure based on the received changed price.
wherein the online tool is further operable to transmit data comprising the changed price to a mobile application executing on a mobile user device of the at least one patient.
wherein the mobile application is configured to display a healthcare procedure type, at least one healthcare provider associated with the healthcare procedure type, and a price associated with the healthcare procedure type for each at least one healthcare provider.
wherein the online tool is further operable to transmit data comprising the dynamically adjusted premium, deductible, or incentive to a mobile application executing on a mobile user device of the at least one patient.
wherein the healthcare provider computing device is operable to provide a menu builder to a user to allow the user to change the price of the healthcare procedure.
wherein the menu builder operating on the healthcare provider computing device is operable to allow the user to create a new healthcare procedure and provide a price associated with the new healthcare procedure.
wherein the online tool is operable to receive the new healthcare procedure and the price associated with the new healthcare procedure and transmit data comprising the new healthcare procedure and the price to a mobile application executing on a mobile user device of the at least one patient.
wherein the server computing device, the healthcare provider computing device, and the mobile user device are communicatively coupled via a communications network.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating pricing adjustment between healthcare providers and patients but for the recitation of generic computer components. That is, other than reciting generic computing language including “an online tool executing on a server computing device”, “… is operable to”, “… is configured to” , “from the online tool”, “to a mobile application executing on a mobile user device of”, “server computing device, … computing device and mobile user device coupled via a communication network” , nothing in the claim elements that precludes the steps from that of a commercial interaction of facilitating pricing adjustment between healthcare providers and patients. For example, but for the aforementioned generic computing languages, “receive a change to a price of a healthcare procedure from a healthcare provider computing device” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually receiving a change of price of a healthcare procedure of a healthcare provider; 
but for the aforementioned generic computing languages, “and dynamically adjust in real-time a deductible, premium, or incentive for an insurance plan of at least one patient covering the healthcare procedure based on the received changed price” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually adjusting the deductible, premium or incentive of an insurance of a patient based on the changed price;
but for the aforementioned generic computing languages, “wherein the online tool is further operable to transmit data comprising the changed price to a mobile application executing on a mobile user device of the at least one patient” in the context of the claimed invention encompasses one or more person, such as a facilitator,  manually transmitting data comprising the changed price to the patient;
but for the aforementioned generic computing languages, “wherein the online tool is further operable to transmit data comprising the dynamically adjusted premium, deductible, or incentive to a mobile application executing on a mobile user device of the at least one patient” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually transmitting the dynamically adjusted premium, deductible or incentive to the patient;
but for the aforementioned generic computing languages, “wherein the healthcare provider computing device is operable to provide a menu builder to a user to allow the user to change the price of the healthcare procedure” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually providing a service to allow the healthcare provider to change the price of the procedure;
but for the aforementioned generic computing languages, “wherein the menu builder operating on the healthcare provider computing device is operable to allow the user to create a new healthcare procedure and provide a price associated with the new healthcare procedure” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually providing a service to allow the healthcare provider add new healthcare procedures and price of the new healthcare procedure;
but for the aforementioned generic computing languages, “wherein the online tool is operable to receive the new healthcare procedure and the price associated with the new healthcare procedure and transmit data comprising the new healthcare procedure and the price to a mobile application executing on a mobile user device of the at least one patient” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually forwarding the new healthcare procedure and pricing of the procedure to a patient;
but for the aforementioned generic computing languages, “wherein the mobile application is configured to display a healthcare procedure type, at least one healthcare provider associated with the healthcare procedure type, and a price associated with the healthcare procedure type for each at least one healthcare provider” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually presenting to the patient the healthcare procedure type, at least one healthcare provider associated with the healthcare procedure type, and a price associated with the healthcare procedure type for each at least one healthcare provider;
but for the aforementioned generic computing languages, “wherein the server computing device, the healthcare provider computing device, and the mobile user device are communicatively coupled via a communications network” in the context of the claimed invention encompasses one or more person, such as a facilitator, manually communicating with the healthcare providers and the patients;
If a claim, under its broadest reasonable interpretation, covers commercial interaction but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional elements of 1) server to perform the receiving, adjusting and transmitting steps; 2) a computer device to perform the providing and allowing steps; and 3) mobile user device to perform the displaying step. The server, the computing device and mobile user devices in the above steps are recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server, computing device and mobile user device to facilitate price adjustment between a healthcare provider and a patient amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data over a communication network, (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) adjusting value, (Performing repetitive calculations, Flook) and displaying changes on a device. (Presenting offers and gathering statistics, OIP Techs.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a server, a computing device and a mobile device generically coupled via a generic communication network. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weiss (US 20140278491).

As per claim 1, Weiss discloses a system comprising:
an online tool executing on a server computing device, (See Weiss Paragraph 0064-0065) wherein the online tool is operable to: 
receive a change to a price of a healthcare procedure from a healthcare provider computing device; (See Weiss Paragraph 0072-0075)
and dynamically adjust in real-time a deductible, premium, or incentive for an insurance plan of at least one patient covering the healthcare procedure based on the received changed price. (See Weiss Paragraph 0072-0075)

As per claim 11, Weiss discloses a method comprising:
receiving a price change of a healthcare procedure from a healthcare provider through a healthcare provider computing device; (See Weiss Paragraph 0072-0075)
transmitting the price change of the healthcare procedure to an online tool executing on a server computing device; (See Weiss Paragraph 0072-0075)
dynamically adjusting in real-time a deductible, premium, or incentive for an insurance plan of at least one patient covering the healthcare procedure based on the price change. (See Weiss Paragraph 0072-0075)

As per claim 14, Weiss discloses a system comprising:
an online tool executing on a server computing device; (See Weiss Paragraph 0064-0065)
a menu builder executing on a healthcare provider computing device associated with a healthcare provider; (See Weiss Paragraph 0038, 0058 and 0067)
a mobile application executing on a mobile user device associated with at least one patient; (See Weiss Paragraph 0091 and 0101-0104)
wherein the online tool is operable to receive a change to a price of a healthcare procedure from the healthcare provider through the healthcare provider computing device, (See Weiss Paragraph 0072-0075)
and dynamically adjust in real-time a deductible, premium, or incentive for an insurance plan of the at least one patient covering the healthcare procedure based on the received changed price. (See Weiss Paragraph 0072-0075)

As per claims 2, 12 and 15, Weiss discloses:
wherein the online tool is further operable to transmit data comprising the changed price to a mobile application executing on a mobile user device of the at least one patient. (See Weiss Paragraph 0091 and 0101-0104)

As per claim 3, Weiss discloses:
wherein the mobile application is configured to display a healthcare procedure type, at least one healthcare provider associated with the healthcare procedure type, and a price associated with the healthcare procedure type for each at least one healthcare provider. (See Weiss Paragraph 0091 and 0101-0104)

As per claims 4, 13 and 16, Weiss discloses:
wherein the online tool is further operable to transmit data comprising the dynamically adjusted premium, deductible, or incentive to a mobile application executing on a mobile user device of the at least one patient. (See Weiss Paragraph 0091 and 0101-0104)

As per claim 5, Weiss discloses:
wherein the mobile application is configured to display a healthcare procedure type, at least one healthcare provider associated with the healthcare procedure type, and a deductible, premium, or incentive for an insurance plan associated with the healthcare procedure type for each at least one healthcare provider. (See Weiss Paragraph 0091 and 0101-0104)
As per claim 6, Weiss discloses:
wherein the healthcare provider computing device is operable to provide a menu builder to a user to allow the user to change the price of the healthcare procedure. (See Weiss Paragraph 0047-0050)

As per claim 7, Weiss discloses:
wherein the online tool is operable to transmit data comprising he change price to a mobile application executing on a mobile user device of the at least one patient in real-time. (See Weiss Paragraph 0091 and 0101-0104)

As per claim 8, Weiss discloses:
wherein the menu builder operating on the healthcare provider computing device is operable to allow the user to create a new healthcare procedure and provide a price associated with the new healthcare procedure. (See Weiss Paragraph 0038, 0058 and 0067)

As per claim 9, Weiss discloses:
wherein the online tool is operable to receive the new healthcare procedure and the price associated with the new healthcare procedure and transmit data comprising the new healthcare procedure and the price to a mobile application executing on a mobile user device of the at least one patient. (See Weiss Paragraph 0038, 0058, 0067, 0091 and 0101-0104)
 
As per claims 10 and 17, Weiss discloses:
wherein the server computing device, the healthcare provider computing device, and the mobile user device are communicatively coupled via a communications network. (See Weiss Paragraph 0064-0065)

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698